          Case 1:19-cv-04977-JPC Document 98 Filed 12/14/20 Page 1 of 3




                            KLAYMAN LAW GROUP
                                A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.             2020 Pennsylvania Ave. N.W., #800               Tel: 561-558-5336
                                    Washington, DC, 20006                       Fax: 202-379-9289

December 14, 2020

Via ECF and Email

Hon. John P. Cronan
U.S. District Court for the Southern District of New York
500 pearl Street, Room 1320
New York, NY 10007
CronanNYSDChambers@nysd.uscourts.gov.

Re:    Letter Motion Requesting Informal Conference in Moore, et al. v. Cohen, et al., 1:19-
       cv-4977-ALC

Dear Judge Cronan:

        Pursuant to LCvR 37.2 and Section 5(C) of this Court’s “Individual Rules and Practices
in Civil Cases,” Plaintiffs respectfully request an informal conference in order to resolve ongoing
discovery disputes between the parties in this case.
        First, Defendants are requesting a draconian protective order designating disclosed
documents as “confidential and attorneys’ eyes only material.” Defendants’ proposed protective
order is incredibly broad, and will only run up costs in this litigation and take up the valuable
time of not only Plaintiffs, but also the Court. This also runs counter to the open system of justice
in all of our Courts. This case should not be an effort to shield Defendants from scrutiny,
especially when they have very maliciously and publicly defamed Judge Moore by falsely
branding a pedophile on national television. Defendants are not above the law. To help mitigate
the severe damage to Defendant Moore and his wife, these needs to be complete transparency. In
effect, what is good for the gander is good for the goose that lays a less than golden and instead
defamatory and otherwise tortious egg.
        Second, counsel for Defendants have made Defendant Cohen unavailable for deposition.
Defendant Cohen is an integral part as well as the primary defendant in this case. Again, in
common and colloquial vernacular, he is the “main man” and is the most knowledgeable about
his own fraudulently crafted scheme, which included a phony fantom and corporation, such as
Yerushalayim TV, which is now conveniently and predictably dissolved for failure to make
corporate filings and adhering to corporate formalities. This scheme is a “trademark” of
Defendant Cohen, the master of deception who concocts them to boost his career and enhance
his considerable wealth.
        At the December 3, 2020 telephonic hearing on this matter, the Court made it very clear
that discovery was not limited to only the Consent Agreement, but on all issues that relate to
Defendants’ relevant issues, including First Amendment issues and defenses. Specifically, this
Court ordered:



                                                 1
          Case 1:19-cv-04977-JPC Document 98 Filed 12/14/20 Page 2 of 3




       Okay. Mr. Klayman, Ms. McNamara, here's what I'm inclined to do: I want to
       give a period of time for the parties to conduct limited discovery with respect to
       the issues that defendants will be moving on the consent agreement and the First
       Amendment issues, whether that be a deposition of Mr. Schulman, other
       depositions, other document exchanges. Tr. 29:6-11.

       The discovery that's going to occur until February 15th will be discovery that
       relates to the forthcoming summary judgment motion, the summary judgment
       motion that's going to be on the consent agreement and on the First Amendment
       defenses, to the extent there's any discovery on the First Amendment issues.
       With respect to other discovery in this case – and granted, there may be some
       overlapping discovery that applies to other claims, in addition to the claim to the
       subject matter of the summary judgment motion. And if there's overlap, then the
       discovery is fair game until January 15th. Tr. 40:7 -17.

        Defendants have, after a telephonic conference, continue to refuse to produce relevant
documents and take testimony with regard to the First Amendment and overlapping issues.
Discovery as the that parties are aware and this Court ordered, is “fair game” to not just relevant
discovery, but also that which may lead to relevant discovery.
        With regard to these issues, it is clear that the deposition of Defendant Cohen and others
are necessary. So too is the production of relevant documents, as Defendants literally “hold the
cards” without full disclosure, making the defense of any summary judgment motion impossible.
        While Defendants include at least three attorneys at each conference and court hearing,
Plaintiffs, who are not trillion dollar enterprises, regrettably need swift judicial intervention to
move this case along, as consultations have proven fruitless, and simply run up the costs for them
while allowing defense counsel to bill handsomely with clients that can afford it.
        The parties have attempted to resolve this dispute to no avail. The parties held a
telephonic conference on December 7, 2020, but have reached an impasse, necessitating this
letter motion for an informal conference pursuant to LCvR 37.2 and Section 5(C) of this Court’s
“Individual Rules and Practices in Civil Cases.”
        Lastly, time is of the essence, as this Court only gave until the middle of January – a little
more than a month – to complete discovery. These issues must therefore be resolved quickly so
that Plaintiffs have a chance to conduct meaningful discovery that is not subject to a continuing
stonewall.
        Your honor, thank you in advance for your courtesy and consideration.

                                                              Respectfully,



                                                              Larry Klayman, Esq.
                                                              Counsel for Plaintiffs


cc:    Elizabeth McNamara, Esq.: lizmcnamara@dwt.com
       Rachel Strom, Esq.: RachelStrom@dwt.com



                                                  2
  Case 1:19-cv-04977-JPC Document 98 Filed 12/14/20 Page 3 of 3




Eric Feder, Esq.: EricFeder@dwt.com

Counsel for Defendants




                                      3
